 Case 1:20-cv-04064-VM Document 23 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
VIAMEDIA, INC.,                    :
                                   :
                    Plaintiff,     :           20 Civ. 4064 (VM)
                                   :
     - against -                   :                 ORDER
                                   :
WIDEOPENWEST FINANCE, LLC,         :
                                   :
                    Defendant.     :
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     The Court has received a motion to appoint an arbitrator

(see “Motion,” Dkt. No. 14) from plaintiff Viamedia, Inc.

(“Viamedia”) and accompanying papers. In response, defendant

WideOpenWest Finance, LLC (“WideOpenWest”) filed a letter

indicating that it expected to receive confirmation from its

selected arbitrator today (June 22, 2020). (See “WideOpenWest

Letter,” Dkt. No. 21, at 2 n.2.) Viamedia has now replied and

argues that since WideOpenWest has agreed to select its

arbitrator today, Viamedia’s request for an order compelling

the selection of an arbitrator should be deemed unopposed and

granted for the reasons stated in its Motion. (See “Viamedia

Letter,” Dkt. No. 22.)

     Based on the letter exchange described above, and in

order to encourage the parties to work towards a resolution

of this dispute in a timely and effective manner, it is hereby




                                 1
 Case 1:20-cv-04064-VM Document 23 Filed 06/22/20 Page 2 of 2



     ORDERED that the parties update the Court by letter by

the close of business on Tuesday, June 23, 2020, regarding

the selection of arbitrators.



SO ORDERED.


Dated: New York, New York
       22 June 2020




                                      _________________________
                                      __
                                       ___
                                         ____
                                          ___
                                           ____
                                             ____ ___
                                                   ______
                                                   ____ ____
                                                           ___
                                                             _____
                                                               ___
                                                                 ____
                                                                   ___
                                                                   __
                                             VICTOR
                                              V CT
                                              VI CTOR
                                                   ORR MARRERO
                                                       MAR
                                                        ARRE
                                                           RERO
                                                           RE RO
                                                  U.S.D.J.
                                                  U.S.
                                                  U. S.D.J.
                                                       D.J.
                                                       D. J.




                                 2
